Citation Nr: 1422944	
Decision Date: 05/21/14    Archive Date: 05/29/14	

DOCKET NO.  09-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic headache disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder characterized by muscle pains and/or joint aches, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disorder characterized by a "knuckle ache," to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disorder characterized by shortness of breath, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

10.  Entitlement to an evaluation in excess of 10 percent for a low back disorder, to include whether a reduction from the previously-assigned 40 percent evaluation was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 1992, and from January 2004 to April 2005.  Pertinent evidence of record is to the effect that, during the period from March 27, 2004 to March 29, 2005, the Veteran served in the Southwest Asia Theater of Operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Based on evidence contained in the file, it would appear that, in addition to the issues currently on appeal, the Veteran may be seeking entitlement to service connection for the residuals of traumatic brain injury.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the nature and etiology of the disabilities for which service connection is currently being sought, as well as the current severity of the Veteran's service-connected low back disability.  

In that regard, on multiple occasions over the course of a number of years, the Veteran sought treatment at various service medical facilities for certain of the disabilities at issue.  However, it is at this time unclear whether such treatment was sought and/or received during a period or periods of active duty, active duty for training, or inactive duty for training.  As noted above, the Veteran had verified active service from May 1988 to January 1992, and once again from January 2004 to April 2005.  However, pertinent evidence of record is to the effect that the Veteran served in the United States Army National Guard from May 1988 to January 2011, a period in excess of 23 years.  Presumably, over the course of that time, the Veteran would have engaged in a period or periods of both active duty for training and inactive duty for training, or, potentially, other active duty.  Under the circumstances, an attempt must be made to verify the Veteran's additional periods of service prior to a final adjudication of his claims for service connection.  

The Board further notes that, in a Post Deployment Health Assessment of February 2005, the Veteran complained of recurring headaches, as well as bilateral multiple joint pain and stiffness.  Other pertinent documents note complaints of difficulty breathing, as well as exposure to smoke from burn pits during the Veteran's service in Iraq.  Significantly, while following a Persian Gulf Registry examination in October 2006, the Veteran received diagnoses of generalized arthralgias and "fatigue state," both of uncertain etiology, the Veteran's claims folder was unavailable at the time of that examination.  Moreover, while in March 2007, the Veteran was afforded multiple VA examinations for the purpose of determining the nature and etiology of his claimed disabilities, it appears that, once again, the medical records were not available for the examiner's review.

Of some interest is the fact that, at the time of a VA medical examination in May 2012, which examination was apparently scheduled for the purpose of reviewing additional service medical facility treatment records which had recently been added to the Veteran's claims folder, the examiner commented that the "new information" contained in the file consisted only of "personal statements and comments from persons not related to the medical field which (had) no clinical significance," without making any mention whatsoever of the additional records from the Veteran's period of service in Iraq which had been added to the file.  Such a statement raises the question of whether the VA examiner was, in fact, aware of the additional records added to the file, and whether he did, in fact, review those service medical facility records.

Finally, the Board observes that, at the time of a VA spine examination in May 2012, it was at one point noted that the Veteran did not suffer from intervertebral disc syndrome of the thoracolumbar spine.  However, at a later point in that same examination, a prior magnetic resonance imaging scan was reported as showing mild degenerative disc disease.  Significantly, during the course of a videoconference hearing before the undersigned Veterans Law Judge in January 2014, the Veteran appeared to indicate that his service-connected low back disability had been becoming progressively worse.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, and any appropriate facility of the United States Army National Guard, as well as the Defense Finance Accounting Service, with a request that they verify each and every period of the Veteran's service, to include a classification as to whether the service was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service.  (i.e., what service periods were paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  If the AOJ cannot locate these federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  The Veteran is also advised that he should submit any information that he has which would verify the various types of and times of duty he was on.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2012, the date of the most recent VA examination of record, must then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate the federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The Veteran should then be afforded VA respiratory/pulmonary, neurologic, gastrointestinal, and orthopedic examinations in order to more accurately determine the exact nature and etiology of the disabilities for which service connection is currently being sought, as well as the current severity of the Veteran's service-connected low back disability.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the respiratory/pulmonary examination, the examining physician must specifically opine as to whether the Veteran currently suffers from a chronic, clinically-identifiable respiratory/pulmonary disorder which is subject to diagnosis, or, in the alternative, some other chronic respiratory/pulmonary disability which cannot be attributed to any known clinical diagnosis, and, if so, whether that disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include his service in the Southwest Asia Theater of Operations.

Following completion of the neurologic examination, the examining neurologist should specifically opine as to whether the Veteran currently suffers from a chronic, clinically-identifiable headache disorder or chronic fatigue which is subject to diagnosis, or, in the alternative, chronic headaches and/or fatigue which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, and, if so, whether such disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, including his service in the Southwest Asia Theater of Operations.  

Following completion of the gastrointestinal examination, the examining physician must specifically opine as to whether the Veteran currently suffers from a chronic, clinically-identifiable gastrointestinal disorder which is subject to diagnosis (to include gastroesophageal reflux disease, duodenitis, and esophagitis), or, in the alternative, a chronic gastrointestinal disability which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, and, if so, whether such disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include his service in the Southwest Asia Theater of Operations.  

Following completion of the orthopedic examination, the examining physician must specifically opine as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the hands (including the knuckles), elbows, and/or shoulders, as well as muscle pains/joint aches which are subject to diagnosis, or, in the alternative, similar disabilities which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, and, if so, whether such disabilities at least as likely as not had their origin during, or are in some way the result of, the Veteran's period or periods of active military service, to include his service in the Southwest Asia Theater of Operations.

Finally, as regards the Veteran's service-connected low back disability, the orthopedic examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected low back disorder.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination) as well as the presence (or absence) of incapacitating episodes and intervertebral disc syndrome.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  The examiner should additionally inquire as to whether the Veteran experiences flare-ups associated with his service-connected low back disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claims for service connection, as well as his claim for an increased evaluation for his service-connected low back disability, to include whether the reduction from the previously-assigned 40 percent evaluation was proper.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in December 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



